Appellate Case: 21-9558    Document: 010110729151       Date Filed: 08/24/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        August 24, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  DIOGENES JASSO BERNAL,

        Petitioner,

  v.                                                         No. 21-9558
                                                         (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________

       Diogenes Jasso Bernal, a native and citizen of Mexico, petitions for review of

 the Board of Immigration Appeals (BIA) decision that dismissed his appeal from the

 denial of his application for deferral of removal under the Convention Against

 Torture (CAT). The BIA determined that Mr. Bernal failed to show it is more likely

 than not that he would be tortured by the Jalisco New Generation Cartel (JNGC)




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9558    Document: 010110729151       Date Filed: 08/24/2022     Page: 2



 upon his return to Mexico with the acquiescence of Mexican authorities. Exercising

 jurisdiction under 8 U.S.C. § 1252(a)(4), we deny the petition.

                                  I. BACKGROUND

       Mr. Bernal has been entering the United States unlawfully on and off since

 1982, when he first arrived as a teenager. In 1996, he was convicted of second-

 degree robbery in California. Upon completion of his prison sentence in 1998,

 Mr. Bernal was deported to Mexico. In 2000, he was apprehended while trying to

 reenter the United States and convicted of illegal reentry. After serving four years in

 prison, in 2004, Mr. Bernal was deported to Mexico. In 2012, he attempted to reenter

 the United States and was again convicted of illegal reentry. After serving four years

 in prison, he was released and deported to Mexico in 2016. Mr. Bernal’s most recent

 unlawful reentry was later in 2016, when he was once again apprehended while

 trying to reenter the United States.

       Mr. Bernal represented himself at his first merits hearing, which took place in

 California in 2017. He testified that when he was deported to Mexico in 2004, he

 settled in Sayulita. Sometime in 2007 or 2008, he got into a dispute with a neighbor,

 whose wife had a brother who was a member of the JNGC. She told her brother—

 Mario Guerrero—that Mr. Bernal had threatened the family with a gun and abused
                                    1
 either Guerrero’s son or nephew.


       1
          Whether the alleged abuse was perpetrated against Guerrero’s son or nephew
 is just one of many discrepancies between Mr. Bernal’s testimony and his written
 declaration. None of these discrepancies, however, are material to our resolution of
 this appeal.
                                            2
Appellate Case: 21-9558    Document: 010110729151        Date Filed: 08/24/2022    Page: 3



       Several days later, Mr. Bernal heard people who he believed were linked to

 Guerrero walking outside his residence and he ran away towards a river. When he

 jumped into the river, the people started shouting and “somebody fired a shot. I think

 it was up in the air and not at me.” Admin. R., vol. 3 at 1948. Shortly thereafter, he

 encountered a police officer and when he told him what happened, the officer

 informed him that Guerrero was a JNGC leader and that he should leave the area.

       The next day, Mr. Bernal left for Puerto Vallarta where he lived for several

 months. One day when he was riding in a taxi, two men got out of a truck and

 approached the taxi. When the taxi driver got out of the vehicle and ran away,

 Mr. Bernal got into the driver’s seat and drove off into oncoming traffic. He

 eventually stopped when he saw a police car. He intended to tell the police that he

 was being followed by some men, but before he could explain himself, the police

 accused him of being involved with a drug cartel and stealing the taxi. They put him

 in handcuffs and beat him before taking him to jail, where the beating continued.

 After he was placed in a cell, Mr. Bernal told his cellmate what happened. The

 cellmate told him that the JNGC controlled several of the units in the jail, including

 the unit where he was housed. When Mr. Bernal informed the prison officials that he

 was being pursued by the JNGC, they moved him to a unit where he would be safe.

 When Mr. Bernal heard that Guerrero was offering money to people to stab him, the

 warden moved him again—this time to the medical unit—and advised him to leave

 the area once he was released.



                                            3
Appellate Case: 21-9558      Document: 010110729151         Date Filed: 08/24/2022      Page: 4



        After his release, Mr. Bernal moved to Cabo San Lucas where he found work

 selling timeshares. Several months later, his supervisor warned him to leave because

 some people who knew about the incident with his neighbor in Sayulita were looking

 for him. The supervisor told him he could get him a job in Cancun and drove him to

 the airport. Several months after he moved to Cancun, Mr. Bernal overheard some

 people say that they were going to cut off his head for abusing Guerrero’s son.

        Mr. Bernal then moved to Mexico City and found a job at a flea market. One

 day, two people began following him and he went to the police station for help.

 “I stayed the whole night there. In the morning I called and spoke with the public

 ministry and I made a report. . . . [The official] said . . . it’s a very big cartel[,]” and

 urged him to move to the United States. Id. at 1977. While Mr. Bernal was waiting

 for a bus to take him to Juarez, someone got out of a car with a gun. As Mr. Bernal

 began to run away, he heard a gunshot. “I don’t know if he shot at me. I think he

 just shot so that I would stop.” Id. But he kept running until he encountered the

 federal police, who helped him prepare an affidavit regarding the incident. They also

 advised him to move to the United States because they could not protect him. Acting

 on their advice, Mr. Bernal reentered the United States in 2012. In 2016, after

 serving a four-year prison sentence for his resulting illegal reentry conviction, he was

 deported for a third time to Mexico.

        Upon his return to Mexico, Mr. Bernal settled in Monterrey. One day at a

 metro station he overheard someone say: “I have him. . . . [D]o I shoot him?” Id.

 at 1982. The caller pulled out a gun and Mr. Bernal heard a gunshot. He jumped

                                               4
Appellate Case: 21-9558    Document: 010110729151        Date Filed: 08/24/2022     Page: 5



 onto the rails and made his way to the other side of the tracks. When the police

 arrived, he told them what happened and that he did not have anywhere to go or any

 money. The police took Mr. Bernal to jail so he could rest and call his family for

 help. While in jail, other prisoners told him that Guerrero had given orders to kidnap

 and torture him and post it on YouTube. According to Mr. Bernal, when he refused

 to leave the jail, an officer threatened to shoot him and called someone to ask

 whether he should shoot him or keep him there for someone to pick him up.

 Mr. Bernal left the jail and eventually encountered a police officer who in turn called

 a judge for advice. The judge spoke to Mr. Bernal and told him to return to the jail

 for another night. The next day, the same judge hid Mr. Bernal on the floor of his

 truck and drove him to a metro station.

       Eventually, Mr. Bernal made his way to Chetumal, where he made a police

 report. The official who took the report told him that the JNGC operated throughout

 Mexico and that he should leave. He went to Tijuana and crossed the border into the

 United States, where he was apprehended and placed in removal proceedings.

                            II. AGENCY PROCEEDINGS

       Following the first merits hearing, the immigration judge (IJ) found that

 Mr. Bernal was credible but concluded that he was not eligible for asylum or

 withholding of removal, including withholding of removal under the CAT. The IJ

 further found that Mr. Bernal was not entitled to deferral of removal under the CAT

 because he failed to show it is more likely than not that he would be subject to torture

 with the consent or acquiescence of the Mexican government. The BIA affirmed.

                                            5
Appellate Case: 21-9558    Document: 010110729151         Date Filed: 08/24/2022    Page: 6



       Mr. Bernal appealed pro se. The Ninth Circuit Court of Appeals appointed pro

 bono counsel to represent him and granted his petition for review on the ground that

 the IJ had not adequately assessed his competency to represent himself. While his

 appeal was pending, Mr. Bernal was transferred to a detention facility in Aurora,

 Colorado; thus, on remand the case was transferred to an immigration court in

 Aurora. Based on the results of a subsequent competency evaluation, the IJ found

 that Mr. Bernal was not competent to represent himself and pro bono counsel

 continued to represent Mr. Bernal.

       At the outset of the second merits hearing in 2021, the IJ determined, and

 Mr. Bernal agreed, that there was no need to repeat his previous testimony, and the

 hearing would be limited to providing additional facts that had not already been

 provided or fully developed. As new facts, Mr. Bernal testified that the JNGC would

 be able to recognize him because his last name was tattooed on his neck and some

 letters were tattooed on his stomach. He further said that some of his half-siblings’

 relatives living in Mexico had been killed, although he did not know why. He also

 submitted several declarations, including a declaration from his sister in which she

 stated that during a 2019 visit with their cousin who lives in Tijuana, he told her that

 Mr. Bernal should stay away. And Mr. Bernal’s half-brother, who also lives in

 Tijuana, wrote that in 2020, cartel members were “looking for [Mr. Bernal] around

 my neighborhood and making inquiries into his whereabouts.” Id., vol. 1 at 432. He

 added that the cartel “will kill [Mr. Bernal] if they find him, just as they killed my

 brother.” Id.

                                             6
Appellate Case: 21-9558     Document: 010110729151        Date Filed: 08/24/2022    Page: 7



       The IJ adopted the prior IJ’s favorable credibility finding at the first hearing

 and further found that Mr. Bernal testified credibly at the second hearing. The IJ

 reaffirmed that Mr. Bernal was ineligible for asylum and any form of withholding of

 removalbased on his robbery conviction. Alternatively, the IJ found that he was not

 entitled to either withholding or deferral of removal under the CAT—because he

 failed to show it is more likely than not that he would be tortured in Mexico with the

 consent or acquiescence of Mexican officials.

       The BIA dismissed Mr. Bernal’s appeal from the IJ’s decision that denied

 CAT relief. It agreed with the IJ that Mr. Bernal was not entitled to deferral because

 he “has not met his burden of demonstrating that he will more likely than not be

 subjected to torture in the future at the instigation of or with the consent or

 acquiescence of a public official or other person acting in an official capacity.” Id. at

 4. And because the standard for establishing entitlement to CAT withholding and

 deferral is the same, the BIA found it unnecessary to address whether Mr. Bernal’s

 robbery conviction was a particularly serious crime that foreclosed withholding under

 the CAT. See 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1) (CAT withholding of

 removal), id. § 1208.17(a) (CAT deferral of removal).

       On appeal, Mr. Bernal challenges only the BIA’s denial of deferral of removal

 under the CAT.2


       2
          In an effort at completeness, however, we note that Mr. Bernal expressly
 “reserve[d] the right to present his claim for withholding of removal to the BIA,”
 “[i]f the Court vacates the removal order and remands to the BIA.” Pet’r’s Opening
 Br. at 4, n. 1.
                                             7
Appellate Case: 21-9558    Document: 010110729151        Date Filed: 08/24/2022     Page: 8



               III. JURISDICTION AND STANDARD OF REVIEW

       We have jurisdiction to review both factual and legal challenges to the BIA’s

 denial of relief under the CAT. Nasrallah v. Barr, 140 S. Ct. 1683, 1690-91 (2020)

 (holding that the prohibition on reviewing factual challenges to final orders of

 removal under 8 U.S.C. § 1252(a)(2)(c) does not apply to CAT orders).

       Because a single member of the BIA issued the order affirming the IJ’s

 decision, we review “both the decision of the BIA and any parts of the IJ’s decision

 relied on by the BIA in reaching its conclusion.” Razkane v. Holder, 562 F.3d 1283,

 1287 (10th Cir. 2009); see also Uanreroro v. Gonzales, 443 F.3d 1197, 1204

 (10th Cir. 2006) (explaining that when the BIA’s decision provides “a condensed

 version” of the IJ’s reasons for the decision, we may consult the IJ’s “more complete

 discussion” to “give substance to the BIA’s reasoning”).

       We review legal determinations do novo, see Igiebor v. Barr, 981 F.3d 1123,

 1131 (10th Cir. 2020), and the BIA’s factual findings under the deferential

 substantial-evidence standard, see Nasrallah, 140 S. Ct. at 1692 (“Although a

 noncitizen may obtain judicial review of factual challenges to CAT orders, that

 review is highly deferential.”). Under the substantial-evidence standard, the agency’s

 “findings of fact are conclusive unless any reasonable adjudicator would be

 compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). We must affirm

 the agency’s decision if it is “supported by reasonable, substantial, and probative

 evidence on the record considered as a whole.” Yuk v. Ashcroft, 355 F.3d 1222, 1233

 (10th Cir. 2004) (internal quotation marks omitted); see also Htun v. Lynch, 818 F.3d

                                            8
Appellate Case: 21-9558     Document: 010110729151         Date Filed: 08/24/2022      Page: 9



 1111, 1119 (10th Cir. 2016) (“[E]ven if we disagree with the BIA’s [findings], we

 will not reverse if they are supported by substantial evidence and are substantially

 reasonable.” (internal quotation marks omitted)).

                              IV. LEGAL FRAMEWORK

        Aliens like Mr. Bernal who are ineligible for withholding of removal under

 either the Immigration and Nationality Act or the CAT may still be eligible for

 deferral of removal under the CAT. 8 C.F.R. §§ 1208.16(c)(4), 1208.17(a). To

 establish eligibility for deferral, an alien must prove “it is more likely than not that he

 or she would be tortured if removed to the proposed country of removal.”

 § 1208.16(c)(2). “Torture is defined as any act by which severe pain or suffering,

 whether physical or mental, is intentionally inflicted on a person.” 8 C.F.R.

 § 1208.18(a)(1). It “is an extreme form of cruel and inhuman treatment and does not

 include lesser forms of cruel, inhuman or degrading treatment or punishment that do

 not amount to torture.” Id. § 1208.18(a)(2). “In order to constitute torture, mental

 pain or suffering must be prolonged mental harm caused by or resulting from . . .

 [t]he intentional infliction or threatened infliction of severe physical pain or suffering

 [or] [t]he threat of imminent death.” Id. § 1208.18(a)(4).

        In assessing the likelihood of torture, the factfinder must consider “all

 evidence relevant to the possibility of future torture . . . including, but not limited

 to evidence of past torture”; the applicant’s ability to relocate “to a part of the

 country of removal where he or she is not likely to be tortured”; “[e]vidence of gross,

 flagrant or mass violations of human rights within the country of removal”; and

                                              9
Appellate Case: 21-9558     Document: 010110729151          Date Filed: 08/24/2022      Page: 10



  “[o]ther relevant information regarding conditions in the country of removal.” Id.

  § 1208.16(c)(3)(i)-(iv). To meet the burden of proof, an applicant must demonstrate

  he is personally at risk of torture. See In re J-E-, 23 I. & N. Dec. 291, 303 (B.I.A.

  2002) (en banc) (“The United Nations Committee Against Torture has consistently

  held that the existence of a consistent pattern of gross, flagrant, or mass violations of

  human rights in a particular country does not, as such, constitute sufficient grounds

  for determining that a particular person would be in danger of being subjected to

  torture upon his return to that country.” Instead, “[s]pecific grounds must exist that

  indicate the individual would be personally at risk.” (footnote omitted)), overruled on

  other grounds by Azanor v. Ashcroft, 364 F.3d 1013 (9th Cir. 2004).

         Moreover, for “severe pain or suffering” to warrant deferral of removal under

  the CAT, it must be “inflicted by, or at the instigation of, or with the consent or

  acquiescence of, a public official acting in an official capacity or other person acting

  in an official capacity.” 8 C.F.R. § 1208.18(a)(1). “Acquiescence of a public official

  requires that the public official, prior to the activity constituting torture, have

  awareness of such activity and thereafter breach his or her legal responsibility to

  intervene to prevent such activity.” Id. § 1208.18(a)(7). “This standard does not

  require actual knowledge, or willful acceptance by the government. Rather, willful

  blindness suffices to prove acquiescence.” Karki v. Holder, 715 F.3d 792, 806

  (10th Cir. 2013) (citation and internal quotation marks omitted). However, evidence

  of police corruption or their inability to prevent torture does not compel a finding of

  acquiescence. See, e.g., Ferry v. Gonzales, 457 F.3d 1117, 1131 (10th Cir. 2006)

                                              10
Appellate Case: 21-9558     Document: 010110729151        Date Filed: 08/24/2022    Page: 11



  (petitioner failed to show acquiescence where the record showed the government had

  made efforts to prevent potential torture); see also Cruz-Funez v. Gonzales, 406 F.3d

  1187, 1192 (10th Cir. 2005) (evidence of government corruption and underfunding of

  police did not compel a conclusion of government acquiescence).

                                      V. ANALYSIS

        Mr. Bernal maintains that the BIA applied the wrong legal standards in

  analyzing his application for deferral of removal under the CAT and that the case

  must be remanded for further consideration. Alternatively, he argues that even if

  there was no legal error, any reasonable adjudicator would be compelled to conclude

  that Mr. Bernal will likely be tortured with the acquiescence of the Mexican

  authorities. We disagree on both counts.

  A. Torture

        As to the likelihood of torture, the IJ considered three factors: (1) whether

  there was past torture; (2) the passage of time since the first incident in 2008; and

  (3) country conditions in Mexico.3 Regarding the first factor, Mr. Bernal maintains

  that the BIA erred as a matter of law when it failed to consider whether he suffered

  past mental torture. The record, however, does not support this contention. The BIA



        3
           Mr. Bernal maintains that the IJ was also required to consider whether he
  could relocate to avoid torture. We agree with the BIA that the IJ was not required to
  reach the issue because it was unnecessary to the result. See INS v. Bagamasbad,
  429 U.S. 24, 25 (1976) (per curiam) (“As a general rule courts and agencies are not
  required to make findings on issues the decision of which is unnecessary to the
  results they reach.”); Griffin v. Davies, 929 F.2d 550, 554 (10th Cir. 1991) (“We will
  not undertake to decide issues that do not affect the outcome of a dispute.”).
                                             11
Appellate Case: 21-9558     Document: 010110729151        Date Filed: 08/24/2022    Page: 12



  specifically considered whether there was past mental torture and found none.

  “[Mr. Bernal] acknowledged that he suffered no physical harm during the incidents

  when he was targeted by the [JNGC], but argues that he endured significant mental

  suffering. . . . While these incidents were naturally frightening, we agree with the [IJ]

  that they do not amount to past torture.” Admin. R., vol. 1 at 4 (emphasis added).

  There was no legal error.

        Next, Mr. Bernal contends that the agency’s finding that the JNGC is no

  longer motivated to harm him more than a decade after the 2008 incident is not

  supported by substantial evidence. To counter this finding, he points to his own

  testimony that the JNGC pursued him until he left the country in 2016, and his half-

  brother’s declaration, which stated that unknown members of an unknown cartel were

  looking for Mr. Bernal as recently as 2020. But as the BIA explained, the IJ properly

  afforded limited weight to the half-brother’s declaration. See Matter of H-L-H- & Z-

  Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (letters from friends and family are

  given diminished weight because they are from interested witnesses not subject to

  cross examination).

        Last, Mr. Bernal asserts that the agency failed to properly consider the

  evidence of human rights violations and country conditions to determine whether he

  was at personal risk of torture. In particular, he points to record evidence that the

  JNGC is associated with extreme violence, including beheadings, public hangings,

  and acid baths, and often posts images of these activities on social media.

  Additionally, he cites the JNGC’s ability to track him through social media, which

                                             12
Appellate Case: 21-9558     Document: 010110729151         Date Filed: 08/24/2022        Page: 13



  allows its members to share the names and photographs of its targets. According to

  Mr. Bernal, this “well-documented campaign of cartel violence throughout the

  country, which in recent years has been led by the [JNGC],” establishes “[t]he

  likelihood that [he] will be tortured in Mexico.” Pet’r’s Opening Br. at 28-29.

         The IJ acknowledged that the JNGC “has been associated with extreme

  violence,” and Mexico’s “human rights issues include reports of . . . involvement by

  police, military, and other government officials and illegal armed groups in unlawful

  or arbitrary killings, forced disappearance and torture.” Admin. R., vol. 1 at 60

  (internal quotation marks omitted). Nonetheless, the IJ found that “the record lacks

  sufficient evidence to establish that [Mr. Bernal] is at personal risk of torture if

  returned to Mexico. . . . As a result, he has not shown that it is more likely than not

  that he specifically would be subjected to torture upon his removal to Mexico.” Id.

  (citing Escobar-Hernandez v. Barr, 940 F.3d 1358, 1362 (10th Cir. 2019) (noting

  that “by itself, pervasive violence in an applicant’s country generally is insufficient

  to demonstrate the applicant is more likely than not to be tortured upon returning

  there”)).

         Mr. Bernal, however, criticizes the IJ’s reliance on cases holding that

  pervasive violence is generally insufficient to demonstrate a personal risk of torture

  because “such evidence is by its nature generalized and not indicative of personal

  risk to the applicant.” Pet’r’s Opening Br. at 30 (internal quotation marks omitted).

  We disagree because this line of cases recognize that “by itself, pervasive violence”

  is “generally”—but not always—insufficient to demonstrate the likelihood of an

                                              13
Appellate Case: 21-9558      Document: 010110729151         Date Filed: 08/24/2022      Page: 14



  individual applicant’s torture. See, e.g., Escobar-Hernandez, 940 F.3d at 1326

  (emphasis added). More to the point, the agency did not rely solely on country

  conditions in finding that Mr. Bernal did not establish a personal risk of torture;

  rather, the BIA found that

         [t]he [IJ] considered both the . . . individualized evidence and the country
         conditions evidence, and did not clearly err in finding that [Mr. Bernal]
         does not have a clear probability of being tortured by the cartel,
         particularly when the cartel’s interest in him is based on events that
         occurred more than a decade ago.
  Admin. R., vol. 1 at 4 (emphasis added).

         Nonetheless, we do not decide whether the agency’s finding that Mr. Bernal

  would not likely be tortured on his return to Mexico is supported by substantial

  evidence; instead, we affirm because the agency’s finding that any such torture would

  not occur with the acquiescence of the Mexican authorities is supported by

  reasonable, substantial, and probative evidence, and no reasonable adjudicator would

  be compelled to conclude otherwise.

  B. Acquiescence

         In reaching its determination that Mr. Bernal did not satisfy his burden to show

  that the Mexican authorities would acquiesce in his torture, the BIA “agree[d] with

  the [IJ] that [he] has not established that a public official would likely turn a blind

  eye to the cartel members torturing [him]” because “the police have on a number [of]

  occasions protected [him] from the cartel.” Id. at 5. The BIA further concluded that

  “the presence of widespread corruption and the government’s general inability to

  protect all of its citizen[s] from the Mexican cartels’ violence [is] not enough to

                                               14
Appellate Case: 21-9558     Document: 010110729151        Date Filed: 08/24/2022     Page: 15



  establish likely acquiescence by a public official, particularly when the record . . .

  contains evidence of the Mexican government making a concerted effort to

  crackdown against corruption and local officials’ efforts to protect citizens from

  cartel violence.” Id. According to Mr. Bernal, however, these determinations are

  riddled with legal error and not supported by substantial evidence.

  We disagree.

        Mr. Bernal first maintains that the BIA committed legal error when it failed to

  consider whether the government efforts to protect him “would prove successful.”

  Pet’r’s Opening Br. at 34. But “willful blindness” to torture—not success in

  preventing it—is the standard for acquiescence in this circuit. See Karki, 715 F.3d at

  806. Thus, we do not require evidence that policing efforts are successful to

  conclude that a government would not be willfully blind to criminal activity that

  might constitute torture. See Ferry, 457 F.3d at 1131; Cruz-Funez, 406 F.3d at 1192.

  Moreover, we disagree with Mr. Bernal’s attempt to cast the warnings he received

  from law enforcement to leave the country as acquiescence. It is one thing to turn a

  blind eye to torture and another to help a potential victim avoid torture, even if it

  means advising them to leave the country.

        In apparent recognition that success is not the standard, Mr. Bernal asserts that

  the “BIA can[not] ignore evidence indicating that efforts to protect an applicant will

  not be successful.” Pet’r’s Opening Br. at 35. But the BIA did not ignore this

  evidence; instead, it concluded that the government’s general inability to protect

  against cartel violence was insufficient to establish likely acquiescence in Mr.

                                             15
Appellate Case: 21-9558     Document: 010110729151        Date Filed: 08/24/2022     Page: 16



  Bernal’s torture given the evidence that the government is “making a concerted

  effort” to combat corruption and that local officials try to protect individual citizens

  from such violence. Admin. R., vol. 1 at 5.

        Further, Mr. Bernal acknowledges that “a government does not acquiesce in

  torture merely because it is aware of torture but powerless to stop it.” See Pet’r’s

  Opening Br. at 36 (internal quotation marks omitted). In doing so, he attempts to

  distinguish cases where the police “attempted to apprehend and prosecute [the

  applicant’s] torturers and [were] simply unable to do so, either for lack of

  information or lack of resources,” from his case, where he maintains that the police

  made no effort whatsoever to apprehend the suspected torturers. Id. But there is no

  evidence to support an argument that the police breached its duty to intervene;

  instead, it had no information to act on. For example, there is no evidence that Mr.

  Bernal provided police with the names or physical descriptions of his would-be

  torturers who pursued him throughout Mexico. Nor was there any evidence that the

  police refused to take a report from Mr. Bernal or listen to his concerns. Moreover,

  the evidence does not compel a finding that “the Mexican Government’s inability to

  protect [Mr. Bernal] is related to widespread corruption and a campaign of

  intimidation.” Id. To be sure, the record contains some evidence of corruption of

  government officials and their involvement in the criminal activities of cartels—

  mainly drug trafficking. But this evidence does not compel a finding of government

  acquiescence, particularly in light of the assistance that Mr. Bernal repeatedly

  received from law enforcement. The agency’s finding that Mr. Bernal did not

                                             16
Appellate Case: 21-9558    Document: 010110729151        Date Filed: 08/24/2022   Page: 17



  establish that Mexican authorities would acquiesce in his torture is supported by

  substantial evidence and must be affirmed.

                                  VI. CONCLUSION

        The petition for review is denied.

                                                  Entered for the Court


                                                  Timothy M. Tymkovich
                                                  Chief Judge




                                             17